DETAILED ACTION
	Applicant’s response, filed August 25 2021 has been entered.
	Claim(s) 1-12 and 14-19 are currently pending.  
	Objections to Figures 1 and 2 have been withdrawn in light of amendment(s) to the figures contained in Applicant’s response.
Rejection of claim(s) 1-6, 8, 10-12, and 14-19 under 35 U.S.C. §102 has been withdrawn in light of the claim amendments(s) contained in Applicant’s response.
Rejection of claim(s) 7 and 9 under 35 U.S.C. §103 has been withdrawn in light of the claim amendments(s) contained in Applicant’s response.
Allowable Subject Matter
Claims 1-12 and 14-19 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claims 1, 16, 17, 18, and 19 contain claim limitations that are not represented in the prior art when taken in combination with the other limitations of the claims, namely “determine a target vehicle deceleration in dependence on the selected surface type, wherein the target vehicle deceleration is determined based on a predetermined deceleration associated with the selected surface type… wherein, in the case that the selected surface type is a relatively high drag surface, the target vehicle deceleration is reduced compared with when the selected surface type is a relatively low drag surface” in claim 1, and similar in claims 16, 17, 18, and 19. Arbitmann et al. (US 2014/0257664) appears to be the closest prior art. Dependent claims 2-12, and 14-15 incorporate all of the limitations of the respective base claim upon which they depend, and are therefore allowable under the same rationale.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Owen et al. (US 2018/0222460) discloses a system and method for managing vehicle deceleration including on high drag surfaces, Kelly et al. (US 20160244057) discloses a system and method for vehicle speed control including on high drag surfaces.
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Andy Schneider, whose telephone number is (571) 272-9717.  The examiner can normally be reached Monday-Friday from 6:00 am to 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski, can be reached at (571) 272-2706.  The fax number for the organization to which this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/Andy Schneider/
Examiner, Art Unit 3669

/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669